325 S.W.3d 555 (2010)
Michael C. MALONE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71561.
Missouri Court of Appeals, Western District.
November 30, 2010.
Nancy A. McKerrow, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Michael Malone appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. He sought to vacate his conviction for the class D felony stealing, section 570.030, RSMo Cum.Supp. 2009, and sentence of four years imprisonment. In his sole point on appeal, he asserts that the motion court clearly erred in denying his motion because he received ineffective assistance of plea counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*556 The judgment of the motion court is affirmed. Rule 84.16(b).